                  Case 19-22591                       Doc 9          Filed 05/07/19      Entered 05/07/19 22:17:31               Desc Main
                                                                                                                                                        5/07/19 10:13PM
                                                                        Document         Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Sharla A Clausing
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-22591                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$175.00 per Month for not less than 36 months but extended as necessary for no more than 60 months to complete the required Trustee distributions
        under the Plan.


Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-22591                       Doc 9          Filed 05/07/19     Entered 05/07/19 22:17:31               Desc Main
                                                                                                                                                       5/07/19 10:13PM
                                                                        Document        Page 2 of 8
 Debtor                Sharla A Clausing                                                             Case number    19-22591

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          See part 8.2 Contribution of Tax Refunds


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $10,299.15.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
 Progressi                                   Bed frame
 ve                                          and
 Leasing               $700.00               mattress                $700.00           $0.00            $700.00      3.25%           $60.00                 $749.15

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.


Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-22591                       Doc 9          Filed 05/07/19   Entered 05/07/19 22:17:31                Desc Main
                                                                                                                                                      5/07/19 10:13PM
                                                                        Document      Page 3 of 8
 Debtor                Sharla A Clausing                                                          Case number     19-22591

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $1,050.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $5,000.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $ 00.00 .
                     % of the total amount of these claims, an estimated payment of $     .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00              .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

Official Form 113                                                               Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-22591                       Doc 9          Filed 05/07/19   Entered 05/07/19 22:17:31            Desc Main
                                                                                                                                               5/07/19 10:13PM
                                                                        Document      Page 4 of 8
 Debtor                Sharla A Clausing                                                          Case number   19-22591


                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 8.2 CONTRIBUTION OF TAX REFUNDS. For the next three tax years of 2019, 2020 and 2021, the Debtor(s) shall pay
 into the Plan the net total amount of yearly state and federal tax refunds that exceed $1,000 for each of the tax years
 identified in such section. If in an applicable tax year, the Debtor(s) receive an Earned Income Tax Credit (”EIC”) and/or
 an Additional Child Tax Credit (“ACTC”) on their federal tax return, the Debtor(s) may retain up to a maximum of
 $2,000 in tax refunds for each such year based on a combination of the $1,000 allowed above plus the amount of the
 EIC and/or ACTC credits up to an additional $1,000. On or before April 30th of each applicable tax year, the Debtor(s)
 shall provide the Trustee with a copy of the first two pages of filed state and federal tax returns. The Debtor(s) shall
 pay required tax refunds to the Trustee no later than June 30th of each such year. However, the Debtor(s) are not
 obligated to pay tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the Plan
 may reduce the plan terms to no less than the Applicable Commitment Period, but in no event, shall the amount paid
 into the Plan be less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the Plan.

 8.3 APPLICABLE COMMITMENT PERIOD: Pursuant to §1325(b)(4), as calculated under Part II of Form 22C, the
 Applicable Commitment Period for this case is 3 years. Therefore, Plan payments shall be made for not less than 36
 months but extended as necessary for no more than 60 months to complete the required Trustee distributions under
 the Plan. The number of months listed in Part 2.1 for which the Debtor(s) will make regular payments is an estimate
 only.

 8.4 Local Rules Incorporated. The Local Rules of Practice of the United States Bankruptcy Court for the district of Utah
 are incorporated by reference in the Plan.

 8.5 § 521 (a)(1) Information. Any order confirming this Plan shall constitute a binding determination that all of the
 information required by § 521 (a)(1)has been timely filed and provided by the Debtor(s)

 8.6 Allowed Secured claim by taxing authority. Any allowed secured claim filed by a taxing authority not otherwise
 provided for by this plan shall be paid in full as part of Class 5 as set forth in Local Rule 2083-2 (e ), with interest at the
 rate set forth in the proof of claim or at 3 % per annum if no interest rate is specified in the proof of claim. Interest will
 run from the petition date.


Official Form 113                                                               Chapter 13 Plan                                        Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 19-22591                       Doc 9          Filed 05/07/19     Entered 05/07/19 22:17:31              Desc Main
                                                                                                                                                   5/07/19 10:13PM
                                                                        Document        Page 5 of 8
 Debtor                Sharla A Clausing                                                              Case number   19-22591

 8.7 ADEQUATE PROTECTION PAYMENTS: The Debtor(s) seek to pay Adequate Protection Payments to holders of
 secured claims, specifically America First Credit Union (Pat 3.2) Capital One (Part 3.2) and Snap Financial (Part 3.2),
 Refer to attached Notice of Adequate Protection Payments under 11 U.S.C. §1326 and Opportunity to Object outlying
 the amount and duration of the adequate protection payments to be paid to holders of secured claims.




 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Sharla A Clausing                                                X
       Sharla A Clausing                                                     Signature of Debtor 2
       Signature of Debtor 1

       Executed on            May 7, 2019                                               Executed on

 X     /s/ Jody L. Howe                                                          Date     May 7, 2019
       Jody L. Howe
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                  Case 19-22591                       Doc 9          Filed 05/07/19   Entered 05/07/19 22:17:31            Desc Main
                                                                                                                                                5/07/19 10:13PM
                                                                        Document      Page 6 of 8
 Debtor                Sharla A Clausing                                                          Case number   19-22591

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                    $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                       $749.15

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                       $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                             $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $9,550.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $00.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                  $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                             $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                       $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                     $0.00


 Total of lines a through j                                                                                                                  $10,299.15




Official Form 113                                                               Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
   Case 19-22591        Doc 9      Filed 05/07/19   Entered 05/07/19 22:17:31       Desc Main
                                      Document      Page 7 of 8




 Jody L. Howe, #4743
 UTAH BANKRUPTCY PROFESSIONALS, P.C.
 9227 South 1300 East
 Sandy, UT 84094
 Tel: (801) 501-0100
 Fax: (801) 501-0490
 Attorneys for Debtor(s)


                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH


  IN RE: Sharla A Clausing                            Case No. 19-22591

                                                      Chapter 13

                                                      Hon. Joel T. Marker

                                   Debtor(s).


                 NOTICE OF ADEQUATE PROTECTION PAYMENTS
               UNDER 11 U.S.C. §1326 AND OPPORTUNITY TO OBJECT

The Debtor(s) states as follows:

    1. On April 15, 2019, the Debtor(s) filed a voluntary petition under Title 11

        commencing a chapter 13 bankruptcy case.

    2. The Debtor(s) propose to make Adequate Protection Payments, pursuant to §

        1326(a)(1)(C) accruing with the initial plan payment which is due no later than the

        originally scheduled meeting of creditors under § 341 and continuing to accrue on the first

        day of each month thereafter, to the holders of the allowed secured claims in the amounts

        specified below:
Case 19-22591      Doc 9        Filed 05/07/19      Entered 05/07/19 22:17:31   Desc Main
                                   Document         Page 8 of 8




      Secured Creditor             Description of           Amount of        Number of Months
                                    Collateral               Adequate          in Adequate
                                                        Protection Payment   Protection Period
   Progressive Leasing Bed Frame and                          $10.00                 12
                       Mattress

 3. The monthly plan payments proposed by the Debtor(s) shall include the amount

    necessary to pay all Adequate Protection Payments and the amount necessary to pay the

    Trustee’ s statutory fee.

 4. Upon completion of the Adequate Protection Payment period designated herein for each

    listed secured creditor, the Equal Monthly Plan Payment identified in each Part of the

    Plan shall be the monthly payment and shall accrue on the first day of each month.

 5. This Notice shall govern Adequate Protection Payments to each listed secured creditor

    unless subsequent Notice is filed by Debtor(s) or otherwise ordered by the Court.

 6. Objections, if any, to the proposed Adequate Protection Payments shall be filed as

    objections to confirmation of the Plan. Objections must be filed and served no later than 7

    days before the date set for the hearing on confirmation of the Plan.




   DATED this 7th May 2019.

                                                     _/s/____________________________________
                                                     Jody L. Howe
                                                     Attorney for Debtor(s)
